Citation Nr: 1032364	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an effective date prior to June 25, 2004 for grant 
of Dependence and Indemnity Compensation (DIC) based on service 
connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1943 to April 1946.  He died in January 1986.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO) that, in pertinent part, awarded service 
connection for cause of the Veteran's death, effective from June 
25, 2004.  The appellant appealed the assigned effective date. 

In March 2009, the appellant testified before the undersigned 
during a videoconference hearing while the Board was seated at 
the Central Office in Washington, District of Columbia.  A copy 
of the hearing transcript has been associated with the claims 
folder. 

The matter on appeal was previously before the Board in June 
2009, when it was remand for consideration of additional evidence 
and additional development, including sending the appellant 
corrective notice pursuant to the Court of Appeals for Veterans 
Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  Since the record reflects completion of those 
actions, the matter has properly been returned to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran died in January 1986. 

2.  VA received the appellant's application for burial benefits 
(VA Form 21-530) and application for reimbursement for headstone 
or marker expense (VA Form 21-8834) in April 1986. 

3.  VA sent the appellant a formal application for DIC, death 
pension, and Accrued benefits (VA Form 21-534) in May 1986.  

4.  VA received the appellant's executed application for DIC (VA 
Form 21-534) on June 25, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier prior to June 25, 
2004, for the award of DIC based on service connection for cause 
of the Veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009); Mitscher v. West, 13 Vet. 
App. 123 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held 
that the VCAA notice requirements apply to all elements of a 
claim.

Since the request for an earlier effective date is a downstream 
issue, which was initiated by a notice of disagreement, further 
notice is also not required and any defect in the notice is not 
prejudicial.   The Court has held that, as in this case, once a 
notice of disagreement from a decision establishing service 
connection and assigning the rating and effective date has been 
filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...." 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).   

Moreover, the resolution of the Veteran's appeal for an earlier 
effective date is also dependent on the Court's interpretation of 
the law and regulations pertaining to claims for VA benefits.   
Consequently, no further development under the VCAA is warranted.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law).

2.  Entitlement to an Earlier Effective Date

The appellant contends that she should be awarded an earlier 
effective date for award of DIC benefits based on service 
connection for cause of the Veteran's death.  She contends that 
she should be entitled to the benefits as of January [redacted], 1986, 
the date of the Veteran's death.  

Generally, the effective date for an award of DIC benefits cannot 
be set earlier than the date VA received the claimant's 
application for that benefit.  See 38 U.S.C.A. § 5110(a).  For 
service-connected death after separation from service, the 
effective date is the first day of the month in which the 
Veteran's death occurred if the claim is received within one year 
after the date of death; otherwise, the effective date is the 
date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).

The terms application and claim are defined by regulation as 
"formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any written 
communication which indicates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. 
§ 3.155(a); see also Rodriguez v. West, 189 F.3d 1351, 1354 
(1999).  

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  If an executed application 
form is submitted to VA within one year after the date it was 
sent to the claimant, it will be deemed filed on the date the 
informal claim was received.  Id.  A claim for VA benefits must 
be submitted in the form prescribed by the Secretary before any 
benefits can be awarded.  See 38 U.S.C.A. § 5101; see also Jones 
v. West, 136 F.3d 1296, 1299 (1998).  

In this case, the appellant testified in March 2009 hearing that 
she originally submitted an application for DIC benefits in 
February 1986, shortly after the Veteran's death.  The record 
only reflects that VA received the appellant's January 1986 
applications for burial benefits (VA 21-530) and expenses (VA 
Form 21-8834) in April 1986.  VA sent the appellant a notice 
letter dated April 25, 1986 that informed her that VA had 
received her "application for benefits" and there was "no need 
for you to take any additional action at this time."  

In May 1986, VA sent the appellant another notice letter, which 
explained the that an application form for DIC and pension 
benefits (VA Form 21-534) had been enclosed and that it was 
necessary for the appellant to file a claim for DIC within one 
year of the Veteran's death in order for DIC to be payable from 
the date of the Veteran's death.  VA did not receive the 
appellant's executed application for DIC benefits until June 25, 
2004.  

Although the appellant asserts that she submitted an application 
for DIC benefits in 1986, the record shows that she only 
submitted applications for burial benefits and expense.  It 
appears that the appellant is essentially asserting that her 1986 
application for burial benefits and expenses should be construed 
as her claim for DIC benefits. 

In Mitscher v. West, 13 Vet. App. 123 (1999), the Court held that 
an application for VA burial benefits is not a formal application 
for DIC, because it is not the manner prescribed by the Secretary 
for DIC benefit claims.  In that case, the appellant's 
application for burial benefits was considered an informal claim 
for DIC benefits.  The appellant was sent an application form for 
DIC benefits, but she failed to return it VA within one year, and 
she was not entitled to an effective date as of the first day of 
the month in which the Veteran's death occurred.  Id., 13 Vet. 
App. at 128.  

Similarly, here, the appellant's application for burial benefits 
and expenses was treated as informal claim for DIC benefits when 
the RO sent her an application form for DIC benefits (VA 21-534) 
in May 1986.  Her applications for burial benefits and expense 
cannot be considered a formal application for DIC, because it was 
not submitted in the form prescribed by the Secretary.  See 
38 U.S.C.A. § 5101; see also Mitscher, 13 Vet. App. at 128.  

Here, the appellant failed to return the executed application for 
DIC benefits within one year of the Veteran's death, the 
effective date is the date of receipt of her claim, June 25, 
2004.  38 C.F.R. § 3.400(c)(2).  

The Board has considered the appellant's assertions that she 
sincerely believes that was informed that her application for DIC 
benefits was being considered and she was not required to take 
any further action based on the contents of the April 25, 1986 
notice letter.  While that letter does not specify for what 
benefits an application had been received, the appellant was 
notified less than a month later that she need to submit an 
executed application for DIC benefits, which was enclosed with 
that notice.  She needed to submit that application within one 
year of the Veteran's death in order for DIC to be payable from 
the date of his death.  The appellant, however, failed to submit 
a formal application for DIC benefits until 2004.  

Since the appellant's application for DIC benefits was not 
received until many years after the Veteran's death, then the 
effective date is the date of receipt of the claim, June 25, 
2004.  38 C.F.R. § 3.400(c)(2).  The applicable law and 
regulations on the assignment of effective dates are binding in 
determining the outcome of this matter.  See 38 U.S.C.A. § 
7104(c).  Hence, the claim on appeal for an earlier effective 
date for the award of DIC benefits must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a 
claim is based on the applicable law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law).


ORDER

Entitlement to an effective date prior to June 25, 2004 for the 
award of DIC benefits is denied. 




____________________________________________
C. L. KRASINSKI 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


